Case 1:20-cv-00548-DCN Document 1-3 Filed 12/01/20 Page 1of1

UNITED STATES JUDICIAL PANEL
on
MULTIDISTRICT LITIGATION

IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION MDL No. 2741

(SEE ATTACHED SCHEDULE)
CONDITIONAL TRANSFER ORDER (CTO —7)

On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See _F. Supp. 3d_ (J.P.M.L. 2016). Since that time, 24 additional action(s) have
been transferred to the Northern District of California. With the consent of that court, all such
actions have been assigned to the Honorable Vince Chhabria.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to

Judge Chhabria.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
consent of that court, assigned to the Honorable Vince Chhabria.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof? If any party files a notice of opposition with the Clerk of the
Panel within this 7-day period, the stay will be continued until further order of the Panel.

FOR THE PANEL:

Inasmuch a8 no objection is

pending at this time, the .

stay Is lifted. =
Jan 23, 2017 = F

See Jeffery N. Liithi
MULTIO‘RTAICT LITIGATION
Clerk of the Panel

 

 

 

 
